Case 19-40814-JJR7   Doc 4    Filed 05/15/19 Entered 05/15/19 13:09:06   Desc Main
                             Document      Page 1 of 10
Case 19-40814-JJR7   Doc 4    Filed 05/15/19 Entered 05/15/19 13:09:06   Desc Main
                             Document      Page 2 of 10
Case 19-40814-JJR7   Doc 4    Filed 05/15/19 Entered 05/15/19 13:09:06   Desc Main
                             Document      Page 3 of 10
Case 19-40814-JJR7   Doc 4    Filed 05/15/19 Entered 05/15/19 13:09:06   Desc Main
                             Document      Page 4 of 10
Case 19-40814-JJR7   Doc 4    Filed 05/15/19 Entered 05/15/19 13:09:06   Desc Main
                             Document      Page 5 of 10
Case 19-40814-JJR7   Doc 4    Filed 05/15/19 Entered 05/15/19 13:09:06   Desc Main
                             Document      Page 6 of 10
Case 19-40814-JJR7   Doc 4    Filed 05/15/19 Entered 05/15/19 13:09:06   Desc Main
                             Document      Page 7 of 10
Case 19-40814-JJR7   Doc 4    Filed 05/15/19 Entered 05/15/19 13:09:06   Desc Main
                             Document      Page 8 of 10
Case 19-40814-JJR7   Doc 4    Filed 05/15/19 Entered 05/15/19 13:09:06   Desc Main
                             Document      Page 9 of 10
Case 19-40814-JJR7   Doc 4    Filed 05/15/19 Entered 05/15/19 13:09:06   Desc Main
                             Document      Page 10 of 10
